      Case 1:19-cv-03110-TOR      ECF No. 82   filed 11/19/20   PageID.780 Page 1 of 19




 1   Jeff B. Kray, WSBA No. 22174
     Marten Law, LLP
 2   1191 Second Ave, Suite 2200
     Seattle, Washington 98101
 3   (206) 292-2600
     (206) 292-2601 fax
 4   jkray@martenlaw.com

 5   Additional Counsel Identified on Signature Page

 6                   UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF WASHINGTON
 7
     COMMUNITY ASSOCIATION FOR             Case No.: 1:19-CV-03110-TOR
 8   RESTORATION OF THE
     ENVIRONMENT, INC., a Washington       STIPULATED PROTECTIVE
     nonprofit corporation; FRIENDS OF     ORDER
 9
     TOPPENISH CREEK, a Washington
10   nonprofit corporation; and CENTER FOR
     FOOD SAFETY, a Washington, D.C.
11   nonprofit corporation,

12                      Plaintiffs,
         v.
13
     DBD WASHINGTON, LLC, a
14   Washington limited liability company;
     and SMD, LLC, a Washington limited
15   liability company,

16                      Defendants.

17
           BEFORE THE COURT is the Parties’ Stipulated Protective Order. Pursuant
18
     to Federal Rule of Civil Procedure 26(c), and it appearing to the Defendants that
19
     discovery in the above-captioned matter will involve the disclosure of confidential
20
     information, it is hereby stipulated by and between the Parties through their
                                                                        MARTEN LAW LLP
                                                                 1191 SECOND AVENUE, SUITE 2200
     STIPULATED PROTECTIVE ORDER ~ 1                                     Seattle, WA 98101
                                                                         Ph: (206) 292-2600
                                                                         Fx: (206) 292-2601
      Case 1:19-cv-03110-TOR      ECF No. 82    filed 11/19/20   PageID.781 Page 2 of 19




 1   respective counsel and ordered that the following Protective Order be entered to give

 2   effect to the terms and conditions set forth below.

 3         1.      Introduction and Scope. This Protective Order shall govern any and

 4   all manner and means of discovery, including entry onto land or premises, and

 5   inspection of books, computer records, documents, electronic files, testimony,

 6   information and tangible things, furnished by any party or non-party, that the

 7   Designating Party believes contains any trade secret, personal or other confidential

 8   research, development, marketing, technical, business, or financial information that

 9   has not been made public, subject to protection under the Federal Rules of Civil

10   Procedure or other applicable law. Plaintiffs agree to the Protective Order to expedite

11   document production, reserving all rights to challenge confidentiality designations.

12   This designation shall apply regardless of the form in which the discovery material

13   is kept or maintained and extends to any testimony or documents, including without

14   limitation exhibits, copies, notes, abstracts, summaries, or analyses that reflect

15   discovery material.

16         2.     Limitation of Protective Order. This Protective Order is not intended

17   to address discovery objections to produce, answer, or respond on the grounds of

18   attorney-client privilege or work product immunity nor to preclude either party from

19   seeking further relief or protective orders from the Court as may be appropriate under

20   the Federal Rules of Civil Procedure or other applicable law.

                                                                         MARTEN LAW LLP
                                                                  1191 SECOND AVENUE, SUITE 2200
     STIPULATED PROTECTIVE ORDER ~ 2                                      Seattle, WA 98101
                                                                          Ph: (206) 292-2600
                                                                          Fx: (206) 292-2601
      Case 1:19-cv-03110-TOR      ECF No. 82    filed 11/19/20   PageID.782 Page 3 of 19




 1         3.     Confidentiality of Certain Documents or Information. A party or

 2   nonparty that produces information may claim confidential treatment for

 3   documents and information (and any portions or summaries thereof) that the party

 4   or nonparty reasonably believes constitutes or contains material that is particularly

 5   sensitive in nature, including but not limited to trade secrets, processes, operations,

 6   research, technical or development information or apparatus, production, financial,

 7   marketing, sales, shipments, or other information considered by the designating

 8   party to be commercially or personally sensitive, confidential, and/or proprietary to

 9   the person or the individual facility.

10         4.     “CONFIDENTIAL” Designation. Any party or nonparty that

11   produces information in response to a discovery demand may identify confidential

12   documents or information by designating such documents or information as

13   “CONFIDENTIAL.” Such party or nonparty shall be referred to as the

14   “designating party.”

15         5.     Confidentiality of Party’s Own Documents. This Protective Order has

16   no effect upon, and shall not apply to, a party’s use or disclosure of its own

17   “CONFIDENTIAL” information for any purpose, insofar as such confidentiality is

18   reasonably maintained. Such disclosure shall not waive the protection of this

19   Protective Order and shall not entitle other parties or their attorneys to disclose

20   such information in violation of it.

                                                                         MARTEN LAW LLP
                                                                  1191 SECOND AVENUE, SUITE 2200
     STIPULATED PROTECTIVE ORDER ~ 3                                      Seattle, WA 98101
                                                                          Ph: (206) 292-2600
                                                                          Fx: (206) 292-2601
      Case 1:19-cv-03110-TOR      ECF No. 82    filed 11/19/20   PageID.783 Page 4 of 19




 1            6.   Prior or Public Knowledge. Nothing contained herein shall impose

 2   any restrictions on the use or disclosure by a party of documents or information

 3   designated “CONFIDENTIAL” that was obtained lawfully by such party

 4   independently of any proceedings in this action, or that:

 5                 a.    was already known to such party by lawful means prior to

 6   acquisition from, or disclosure by, the other party in this action;

 7                 b.    was already in the public realm;

 8                 c.    is or becomes publicly known through no fault or act of such

 9   party;

10                 d.    is rightfully received by such party from a third party which has

11   authority to provide such information without restriction as to disclosure; or

12                 e.    is independently developed by the recipient of the information

13   without use of or reference to the information.

14            7.   Designation. The designation of information as “CONFIDENTIAL”

15   for purposes of this Protective Order shall be made in the following manner by the

16   party or nonparty seeking protection (“designating party”), and shall further be

17   consistent with any applicable Local Rule of the United States District Court for

18   the Eastern District of Washington:

19                 a.    In the case of documents or discovery responses, by affixing the

20   label “CONFIDENTIAL” at the time such documents are produced or served, or as

                                                                         MARTEN LAW LLP
                                                                  1191 SECOND AVENUE, SUITE 2200
     STIPULATED PROTECTIVE ORDER ~ 4                                      Seattle, WA 98101
                                                                          Ph: (206) 292-2600
                                                                          Fx: (206) 292-2601
      Case 1:19-cv-03110-TOR      ECF No. 82    filed 11/19/20   PageID.784 Page 5 of 19




 1   soon thereafter as the party or nonparty seeking protection becomes aware of the

 2   confidential nature of the information disclosed and sought to be protected

 3   hereunder. If such documents were produced by a nonparty, any party seeking

 4   protection other than the producing nonparty must also provide written notice to all

 5   parties of the relevant document numbers or other reasonable identification of the

 6   relevant information within ten (10) calendar days of receiving the information;

 7                b.     In the case of depositions: (i) by a statement on the record, by

 8   counsel, during such deposition that the entire transcript or a portion thereof shall

 9   be designated as “CONFIDENTIAL” hereunder with reasons stated on the record

10   and followed up in writing within ten (10) calendar days following the receipt of

11   the transcript of the deposition by the designating party of the reasons therefor; or

12   (ii) by written notice of such designation, with the reasons therefor, to counsel for

13   all other parties and the court reporter within ten (10) calendar days following the

14   receipt of the transcript of the deposition by the designating party. During a

15   deposition, the deponent or his counsel, or any other counsel of record, may invoke

16   the provisions of this Protective Order in a timely manner, giving adequate oral

17   warning to counsel for the party or nonparty that the testimony about to be given is

18   deemed “CONFIDENTIAL” by the designating party. The designating party shall

19   have the right to exclude any person not entitled under this Protective Order to

20   receive the “CONFIDENTIAL” information from the deposition. Unless

                                                                         MARTEN LAW LLP
                                                                  1191 SECOND AVENUE, SUITE 2200
     STIPULATED PROTECTIVE ORDER ~ 5                                      Seattle, WA 98101
                                                                          Ph: (206) 292-2600
                                                                          Fx: (206) 292-2601
      Case 1:19-cv-03110-TOR      ECF No. 82    filed 11/19/20   PageID.785 Page 6 of 19




 1   designated as “CONFIDENTIAL,” any confidentiality is waived after the

 2   expiration of the ten (10) day written notice period discussed above, under subpart

 3   (ii) of this paragraph, but during this ten (10) day period the deposition and

 4   transcript thereof shall be treated as confidential. The Parties may modify this

 5   procedure for any particular deposition or proceeding through agreement on the

 6   record at such deposition or proceeding or otherwise by written stipulation, without

 7   further order of the Court. If any information designated as “CONFIDENTIAL” is

 8   used during the course of a deposition, that portion of the deposition record

 9   reflecting such “CONFIDENTIAL” information shall be so labeled, and access

10   thereto shall be limited pursuant to the other terms of this Protective Order. The

11   time required to address questions of claimed confidentiality shall not be counted

12   against the deposition time available to the non-designating party taking the

13   deposition. The court reporter shall account for the amount of time it takes to

14   designate documents or testimony as confidential; and

15                c.     In the case of hearing testimony or argument, a party may

16   disclose “CONFIDENTIAL” information upon consent of the designating party or

17   permission of the Court. Should the designating party object to the disclosure of

18   “CONFIDENTIAL” information, the designating party shall make the appropriate

19   Motion to the Court pursuant to any applicable local rule. As the moving party, the

20   burden of establishing the “CONFIDENTIAL” nature of the information so

                                                                         MARTEN LAW LLP
                                                                  1191 SECOND AVENUE, SUITE 2200
     STIPULATED PROTECTIVE ORDER ~ 6                                      Seattle, WA 98101
                                                                          Ph: (206) 292-2600
                                                                          Fx: (206) 292-2601
      Case 1:19-cv-03110-TOR        ECF No. 82    filed 11/19/20   PageID.786 Page 7 of 19




 1   designated and/or appropriateness of the designation shall be upon the designating

 2   party.

 3            8.    Access To “CONFIDENTIAL” Information. Information designated

 4   as “CONFIDENTIAL” shall be used solely in connection with and for purposes of

 5   this litigation between the parties. Information designated as “CONFIDENTIAL,”

 6   or copies or extracts therefrom and compilations and summaries thereof, may be

 7   disclosed, summarized, described, characterized, or otherwise communicated or

 8   made available in whole or in part only to the persons identified in the

 9   subparagraphs below. It is understood, however, that counsel for a party may give

10   advice and opinions to his or her client based on his or her evaluation of

11   information designated as “CONFIDENTIAL” produced by the opposing party

12   provided that such rendering of advice and opinions shall not directly or indirectly

13   reveal the content of such information except by prior agreement with opposing

14   counsel.

15                  a.     Parties’ counsel of record in this action.

16                  b.     One (1) designated individual representative, separate from any

17   counsel of record, from each named party in this action.

18            If necessary to make decisions regarding this litigation, such designated

19   individual representative may provide CONFIDENTIAL information to an

20   executive decisional body of a named party, provided members of the decisional

                                                                           MARTEN LAW LLP
                                                                    1191 SECOND AVENUE, SUITE 2200
     STIPULATED PROTECTIVE ORDER ~ 7                                        Seattle, WA 98101
                                                                            Ph: (206) 292-2600
                                                                            Fx: (206) 292-2601
      Case 1:19-cv-03110-TOR     ECF No. 82    filed 11/19/20   PageID.787 Page 8 of 19




 1   body receive, sign, and agree to be bound by a copy of this Protective Order and

 2   expressly indicate that agreement by completing and signing a copy of the

 3   declaration attached hereto as Exhibit A [at ECF No. 81] as provided below in

 4   paragraph 11. The executed Exhibit A shall be served on opposing counsel within

 5   10 days of receipt. This subparagraph is not intended to preclude any counsel of

 6   record, including counsel of record who are members of the named parties, from

 7   receiving CONFIDENTIAL information pursuant to subparagraph a.

 8                c.    Consulting experts as defined in Paragraph 10 herein and

 9   pursuant to the provisions regarding consulting experts herein;

10                d.    The Court pursuant to Paragraphs 16 and 17 herein;

11                e.    To any person designated by the Court in the interests of

12   justice, upon such terms as the Court deems proper;

13                f.    Court reporters employed in connection with this action;

14                g.    Graphics or design services retained by counsel of record for a

15   party for purposes of preparing demonstrative or other exhibits for deposition, trial

16   or other court proceedings in this action, subject to and conditioned upon

17   compliance with Paragraph 12 herein;

18                h.    Non-technical jury or trial consulting services retained by

19   counsel of record for a party, database managers and the like, subject to and

20   conditioned upon compliance with Paragraph 12 herein; and

                                                                        MARTEN LAW LLP
                                                                 1191 SECOND AVENUE, SUITE 2200
     STIPULATED PROTECTIVE ORDER ~ 8                                     Seattle, WA 98101
                                                                         Ph: (206) 292-2600
                                                                         Fx: (206) 292-2601
      Case 1:19-cv-03110-TOR      ECF No. 82     filed 11/19/20   PageID.788 Page 9 of 19




 1                i.     To private mediators, arbitrators, and their staff to assist in the

 2   resolution of this matter conditioned upon compliance with Paragraph 12 herein.

 3         9.     Custody of Designated Materials. All “CONFIDENTIAL”

 4   information covered by this Stipulation and Protective Order shall be kept in

 5   secure facilities at the offices of persons permitted to see such material and

 6   information as set forth in Paragraphs 8 of this Stipulation and Protective Order.

 7         10.    Consultant Expert Defined. For purposes of this Order, a consultant

 8   expert shall be defined as a person, and his or her secretarial or similar assistants to

 9   whom it is necessary to disclose “CONFIDENTIAL” information for the purposes

10   of this litigation, who is neither an employee or member of a party nor anticipated

11   to become an employee or member, and who is retained solely as a bona fide

12   consultant expert for purposes of this litigation, whether full or part time, by or at

13   the direction of counsel of record for a party. Any consultant expert may be

14   designated as an expert witness under the Federal Rules of Civil Procedure.

15                a.     Procedure For Consultant Expert Access To Confidential

16   Information. The party seeking to have a Consultant Expert, as defined in

17   Paragraph 10 herein, access information designated as CONFIDENTIAL shall

18   require such Consultant Expert to sign a copy of the declaration attached hereto as

19   Exhibit A [at ECF No. 81] prior to such access. On the date provided by rule and

20   case schedule for disclosure of expert witnesses, the party who has disclosed

                                                                          MARTEN LAW LLP
                                                                   1191 SECOND AVENUE, SUITE 2200
     STIPULATED PROTECTIVE ORDER ~ 9                                       Seattle, WA 98101
                                                                           Ph: (206) 292-2600
                                                                           Fx: (206) 292-2601
     Case 1:19-cv-03110-TOR      ECF No. 82    filed 11/19/20   PageID.789 Page 10 of 19




 1   information designated as CONFIDENTIAL to any Consultant Expert shall

 2   provide to counsel for all other parties by electronic transmission or facsimile (1) a

 3   copy of all declarations completed and signed by Consultant Experts who are then

 4   designated as testifying experts and (2) the number of non-testifying Consultant

 5   Experts to whom the party has provided access to information designated as

 6   CONFIDENTIAL. If one party identifies the number of non-testifying Consultant

 7   Experts, the other party must similarly identify the number of non-testifying

 8   Consultant Experts it has used and provide proof of compliance with this Order.

 9   Upon request, either party shall disclose to the Court or a magistrate judge, if

10   available, the declarations completed and signed by non-testifying Consultant

11   Experts in order to verify compliance with this Order.

12         11.    Procedure For Access To Confidential Information By Individuals

13   From Named Parties. All persons listed in Paragraph 8(b) above may be given

14   access to information designated as “CONFIDENTIAL,” provided that they first

15   confirm their understanding and agreement to abide by the terms of this Protective

16   Order by completing and signing a copy of the declaration attached hereto as

17   Exhibit A [at ECF No. 81]. This declaration shall be served in a timely manner on

18   the opposing Party, as provided in Paragraph 8(b).

19         12.    Procedure For Access To Confidential Information Other Than By

20   Consultants. All persons listed in Paragraphs 8(e), 8(g), 8(h) and 8(i) above may

                                                                        MARTEN LAW LLP
                                                                 1191 SECOND AVENUE, SUITE 2200
     STIPULATED PROTECTIVE ORDER ~ 10                                    Seattle, WA 98101
                                                                         Ph: (206) 292-2600
                                                                         Fx: (206) 292-2601
     Case 1:19-cv-03110-TOR     ECF No. 82     filed 11/19/20   PageID.790 Page 11 of 19




 1   be given access to information designated as “CONFIDENTIAL”, provided that

 2   they first confirm their understanding and agreement to abide by the terms of this

 3   Protective Order by completing and signing a copy of the declaration attached

 4   hereto as Exhibit A [at ECF No. 81].

 5         13.   Use By Witness Who Received Or Authored. Notwithstanding the

 6   Paragraphs above, any person may be examined as a witness at trial or during a

 7   deposition concerning any information designated as “CONFIDENTIAL” which

 8   that person had authored or been clearly identified as an addressee or copy

 9   recipient prior to and apart from this action. If a document or testimony makes

10   reference to the actual or alleged statements or conduct of a deponent who is a

11   potential witness and revealing information designated as CONFIDENTIAL in a

12   deposition is necessary to understand such statements or conduct, counsel may

13   reveal the document or testimony designated as CONFIDENTIAL to the potential

14   witness during the deposition without waiving the CONFIDENTIAL designation.

15   Before such disclosure, the witness shall sign Exhibit A [at ECF No. 81] and agree

16   to be bound by the terms of this Order.

17         14.   Challenge to Confidentiality Designation. If, within sixty (60)

18   calendar days from the date that a “CONFIDENTIAL” designation is made, a party

19   contends that the designating party has unreasonably or incorrectly designated

20   certain documents or information as “CONFIDENTIAL,” the objecting party may

                                                                        MARTEN LAW LLP
                                                                 1191 SECOND AVENUE, SUITE 2200
     STIPULATED PROTECTIVE ORDER ~ 11                                    Seattle, WA 98101
                                                                         Ph: (206) 292-2600
                                                                         Fx: (206) 292-2601
     Case 1:19-cv-03110-TOR       ECF No. 82    filed 11/19/20   PageID.791 Page 12 of 19




 1   challenge the designation. A challenge may be made by serving on counsel for all

 2   parties a notice of objection, which shall identify with reasonable particularity the

 3   items as to which the designation is challenged, state the basis for each challenge,

 4   and propose a new designation for each item. The challenge must specifically state

 5   that the designating party has ten (10) calendar days to respond to the challenge.

 6   The challenged material shall be deemed redesignated as proposed unless, within

 7   ten (10) calendar days after service of the notice of objection, the designating party

 8   serves an opposing notice to maintain the original “CONFIDENTIAL”

 9   designation. If the party challenging the designation remains dissatisfied, it may

10   request relief from the Court, with confidential portions thereof to be kept under

11   seal, requesting that specifically identified documents, information, and/or

12   deposition testimony be excluded from the provisions of this Stipulation and

13   Protective Order. In responding to such a Motion, the designating party shall have

14   the burden of proving that the challenged documents or information are rightfully

15   afforded protection as “CONFIDENTIAL.” Furthermore, this paragraph shall not

16   preclude any party from challenging a confidentiality designation as part of a

17   particular pretrial motion, pretrial document designation or at trial.

18         15.    Filing Confidential Information. To the extent that a party or

19   nonparty believes it necessary to submit “CONFIDENTIAL” information in a

20   document to be filed with the Court, that party or nonparty shall comply with the

                                                                         MARTEN LAW LLP
                                                                  1191 SECOND AVENUE, SUITE 2200
     STIPULATED PROTECTIVE ORDER ~ 12                                     Seattle, WA 98101
                                                                          Ph: (206) 292-2600
                                                                          Fx: (206) 292-2601
     Case 1:19-cv-03110-TOR      ECF No. 82    filed 11/19/20   PageID.792 Page 13 of 19




 1   requirements for filing material under seal in the United States District Court for

 2   the Eastern District of Washington, including the then-current Procedures for the

 3   Filing of Sealed and Ex Parte Documents For Civil Cases. If such information is

 4   attached to court filings, “compelling reasons” must be shown to seal records

 5   attached to a dispositive motion and “good cause” must be shown to seal records

 6   attached to a non-dispositive motion. Kamakana v. City and County of Honolulu,

 7   447 F.3d 1172, 1178-80 (9th Cir. 2006), or any applicable subsequent legal

 8   standard.

 9         16.    Use of Confidential Information in Court Proceedings. In the event

10   that any information designated as “CONFIDENTIAL” is used in any court

11   proceeding in this action or any appeal therefrom, such information shall not lose

12   its status as “CONFIDENTIAL” through such use. Counsel for the Parties shall

13   confer on such procedures as are necessary to protect the confidentiality of any

14   information used in the course of any court proceedings, and shall incorporate such

15   procedures in a document to be filed with the court, as is appropriate.

16         17.    Counsel Bound by Protective Order. All counsel and their employees

17   for the Parties who have access to information designated as “CONFIDENTIAL”

18   acknowledge they are bound by this Order and submit to the jurisdiction of this

19   Court for purposes of enforcing this Order.

20         18.    No Prejudice. Entering into, agreeing to, and/or producing or

                                                                        MARTEN LAW LLP
                                                                 1191 SECOND AVENUE, SUITE 2200
     STIPULATED PROTECTIVE ORDER ~ 13                                    Seattle, WA 98101
                                                                         Ph: (206) 292-2600
                                                                         Fx: (206) 292-2601
     Case 1:19-cv-03110-TOR       ECF No. 82    filed 11/19/20   PageID.793 Page 14 of 19




 1   receiving information designated as “CONFIDENTIAL” or otherwise complying

 2   with the terms of this Protective Order shall not:

 3                  a.    Prejudice in any way the rights of a party to seek a

 4   determination by the Court whether any information should be subject to the terms

 5   of this Protective Order;

 6                  b.    Prejudice in any way the rights of a party to petition the Court

 7   for a further protective order relating to any purportedly “CONFIDENTIAL”

 8   information;

 9                  c.    Prevent the parties to this Protective Order from agreeing in

10   writing or on the record during a deposition or hearing in this action to alter or

11   waive the provisions or protections provided for herein with respect to any

12   particular information.

13         19.      Inadvertent Production of Confidential Information. If a party

14   inadvertently produces “CONFIDENTIAL” information without marking or orally

15   designating it as such on the record, it may be disclosed to others until the

16   receiving party becomes aware of the error, but in no case more than ten (10)

17   calendar days from the date it could have been designated. As soon as the receiving

18   party becomes aware of the inadvertent production, the information must be treated

19   as if it had been timely designated under this Protective Order, and the receiving

20   party must endeavor in good faith to obtain all copies, notes and synopses of the

                                                                         MARTEN LAW LLP
                                                                  1191 SECOND AVENUE, SUITE 2200
     STIPULATED PROTECTIVE ORDER ~ 14                                     Seattle, WA 98101
                                                                          Ph: (206) 292-2600
                                                                          Fx: (206) 292-2601
     Case 1:19-cv-03110-TOR       ECF No. 82    filed 11/19/20   PageID.794 Page 15 of 19




 1   document which it distributed or disclosed to persons not authorized to access such

 2   information by Paragraphs 8 and 9 above, as well as any copies, notes and

 3   synopses made by such persons.

 4         20.    Modification. This Protective Order may be modified and any matter

 5   related to it may be resolved by written agreement of the parties, or upon motion

 6   and entry of an Order of the Court.

 7         21.    Sanctions. The parties agree to be bound by the terms of this

 8   Protective Order pending its entry by the Court, or pending the entry of an

 9   alternative thereto which is satisfactory to all parties, and any violation of its terms

10   shall be subject to sanctions, except for monetary sanctions, as the Court deems

11   appropriate. Any party seeking any enforcement of this Protective Order in any

12   jurisdiction or tribunal by injunction, temporary restraining order, or otherwise,

13   shall not be required to post a bond.

14         22.    Final Disposition. The provisions of this Protective Order shall,

15   absent written permission of the producing party or further order of the Court,

16   continue to be binding throughout and after the conclusion of this action, including

17   without limitation any appeals therefrom. Within sixty (60) calendar days after

18   receiving notice of the entry of an order, judgment or decree finally disposing of

19   this action, including any appeals therefrom, all persons having received

20   information designated “CONFIDENTIAL” hereunder shall return such

                                                                          MARTEN LAW LLP
                                                                   1191 SECOND AVENUE, SUITE 2200
     STIPULATED PROTECTIVE ORDER ~ 15                                      Seattle, WA 98101
                                                                           Ph: (206) 292-2600
                                                                           Fx: (206) 292-2601
     Case 1:19-cv-03110-TOR      ECF No. 82    filed 11/19/20   PageID.795 Page 16 of 19




 1   information to counsel for the producing party, or shall certify destruction thereof,

 2   including copies, and synopses and related notes incorporating such information to

 3   the extent reasonable and consistent with other language in this Protective Order.

 4   Counsel described in Paragraph 8(a) herein shall be entitled to retain court papers,

 5   deposition and trial transcripts, and attorney work product (including court papers,

 6   transcripts, and attorney work product that contain information designated as

 7   “CONFIDENTIAL”) provided that such counsel, and employees of such counsel,

 8   shall not disclose any such information designated as “CONFIDENTIAL”

 9   contained in such court papers, transcripts, or attorney work product to any person

10   or entity except pursuant to court order or a written agreement with the producing

11   party of the information. All “CONFIDENTIAL” information returned to the

12   parties or their counsel by the Court likewise shall be returned or otherwise

13   disposed of in accordance with this Paragraph. This Protective Order shall be

14   construed consistent with LR 79.1.

15         23.    Subpoena of Confidential Information in Another Action. If any party

16   (a) is subpoenaed in another action or proceeding, (b) is served with a demand in

17   another action or proceeding to which it is a party, or (c) is served with any other

18   legal process by one not a party to this action, seeking information which was

19   designated as “CONFIDENTIAL” by someone other than that party, the party shall

20   give written notice within seven (7) calendar days of receipt of such subpoena,

                                                                        MARTEN LAW LLP
                                                                 1191 SECOND AVENUE, SUITE 2200
     STIPULATED PROTECTIVE ORDER ~ 16                                    Seattle, WA 98101
                                                                         Ph: (206) 292-2600
                                                                         Fx: (206) 292-2601
     Case 1:19-cv-03110-TOR      ECF No. 82    filed 11/19/20   PageID.796 Page 17 of 19




 1   demand, or legal process, to those who designated the information

 2   “CONFIDENTIAL,” and shall refuse to produce the information designated as

 3   “CONFIDENTIAL." Should the person seeking access to the information take

 4   action against the party or anyone else covered by this Protective Order to enforce

 5   such a subpoena, demand or other legal process, the party shall respond by setting

 6   forth the existence of this Protective Order. Nothing herein shall be construed as

 7   requiring the party or anyone else covered by this Protective Order to challenge or

 8   appeal any order requiring production of information covered by this Protective

 9   Order, or to subject itself to any penalties for noncompliance with any legal

10   process or order, or to seek any relief from this Court.

11         24.    Non-Parties to This Action. Any non-party producing documents,

12   tangible things, or testimony in this action who may reasonably be expected to

13   desire confidential treatment therefor may designate such documents, tangible

14   things, or testimony confidential pursuant to this Protective Order.

15   IT IS SO ORDERED.
           The District Court Clerk is directed to enter this Order and provide copies to
16
     counsel.
17

18   DATED November 19, 2020.

19
                                                    _____________________________
20                                                  THOMAS O. RICE
                                                    UNITED STATES DISTRICT JUDGE
                                                                        MARTEN LAW LLP
                                                                 1191 SECOND AVENUE, SUITE 2200
     STIPULATED PROTECTIVE ORDER ~ 17                                    Seattle, WA 98101
                                                                         Ph: (206) 292-2600
                                                                         Fx: (206) 292-2601
     Case 1:19-cv-03110-TOR     ECF No. 82    filed 11/19/20   PageID.797 Page 18 of 19




 1

 2
                                         Respectfully submitted,
 3
                                         MARTEN LAW, LLP
 4

 5                                           s/ Jeff B. Kray
                                             Jeff B. Kray, WSBA No. 22174
 6                                           Marten Law, LLP
                                             1191 Second Ave, Suite 2200
 7                                           Seattle, Washington 98101
                                             (206) 292-2600
 8                                           (206) 292-2601 fax
                                             jkray@martenlaw.com
 9
                                             Attorney for Defendants
10

11                                       s/ Charles M. Tebbutt
                                         Charles M. Tebbutt, WSBA #47255
12                                       Daniel C. Snyder, pro hac vice
                                         B. Parker Jones, pro hac vice
13                                       Law Offices of Charles M. Tebbutt, P.C.
                                         941 Lawrence Street
14                                       Eugene, Oregon 97401
                                         Tel: (541) 344-3505
15                                       charlie@tebbuttlaw.com
                                         dan@tebbuttlaw.com
16                                       parker@tebbuttlaw.com

17                                       s/ Andrea K. Rodgers
                                         Andrea K. Rodgers, WSBA # 38683
18                                       Law Offices of Andrea K. Rodgers
                                         3026 NW Esplanade
19                                       Seattle, Washington 98117
                                         Tel: (206) 696-2581
20                                       adrearodgers42@gmail.com

                                                                       MARTEN LAW LLP
                                                                1191 SECOND AVENUE, SUITE 2200
     STIPULATED PROTECTIVE ORDER ~ 18                                   Seattle, WA 98101
                                                                        Ph: (206) 292-2600
                                                                        Fx: (206) 292-2601
     Case 1:19-cv-03110-TOR     ECF No. 82   filed 11/19/20   PageID.798 Page 19 of 19




 1                                       s/ Toby J. Marshall
                                         Toby J. Marshall, WSBA # 32726
 2                                       Blythe H. Chandler, WSBA #43387
                                         Terrell Marshall Law Group PLLC
 3                                       936 North 34th Street, Suite 300
                                         Seattle, Washington 98103-8869
 4                                       Tel: (206) 816-6603
                                         tmarshall@terrellmarshall.com
 5                                       bchandler@terrellmarshall.com

 6                                       s/ Amy van Saun
                                         Amy van Saun, pro hac vice
 7                                       Center for Food Safety
                                         2009 NE Alberta Street, Suite 207
 8                                       Portland, Oregon 97211
                                         Tel: (971) 271-7372
 9                                       avansaun@centerforfoodsafety.org

10                                       Attorneys for Plaintiffs

11

12

13

14

15

16

17

18

19

20

                                                                      MARTEN LAW LLP
                                                               1191 SECOND AVENUE, SUITE 2200
     STIPULATED PROTECTIVE ORDER ~ 19                                  Seattle, WA 98101
                                                                       Ph: (206) 292-2600
                                                                       Fx: (206) 292-2601
